INVESTMENT MANAGERS SERIES TRUST II 2220 East Route 66, Suite 226 Glendora, CA 91740 September 30, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust II Registration Statement on Form N-1A This filing contains the Registration Statement on Form N-1A for Investment Managers Series Trust II (the “Trust”).Also, being filed concurrently with the Form N-1A Registration Statement is the Form N-8A Notification of Registration under the Investment Company Act of 1940, as amended. Please direct your comments to the undersigned Rita Dam at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
